Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Amendment
Applicant’s amendments are acknowledged.
Claims 1, 9-10 and 18 have been amended. 
Claims 1-25 remain allowed under Rule 312 Amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESIREE WALTON whose telephone number is (571)272-5219.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHESIREE WALTON/Examiner, Art Unit 3624
/PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624